 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENEE C. MENDOZA,                                No. 1:19-cv-01156-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR EXTENSION OF TIME
14    MACY’S INC.,
                                                       (Doc. 10)
15                       Defendant.
16

17

18          Plaintiff, proceeding pro se and in forma pauperis, filed this case on August 23, 2019. (Doc.

19   1.) The Court screened Plaintiff’s complaint on September 20, 2019 and allowed Plaintiff twenty-

20   one days to file an amended complaint. (Doc. 4.) On December 27, 2019, following an order to
21   show cause and Plaintiff’s response, (Docs. 7, 8), the Court granted Plaintiff an extension of time
22
     to file her amended complaint until January 27, 2020. (See Doc. 9.) On January 31, 2020, Plaintiff
23
     filed a motion for a further extension of time, stating that she needs “more time to show hard copy
24
     of the treatment [she] experienced at Macy’s[.]” (Doc. 10.)
25

26          Due to Plaintiff’s pro se status, the Court finds good cause and will allow Plaintiff an

27   additional extension of time to file her amended complaint. The Court also finds excusable neglect

28
 1   under Rule 6(b) to justify Plaintiff’s untimely request for an extension, but Plaintiff is
 2   ADMONISHED that all future requests shall be made in advance of the filing deadline, and
 3
     any future untimely requests may be denied on that basis.
 4
              Accordingly, IT IS ORDERED:
 5
              1.      Plaintiff’s motion for an extension of time, (Doc. 10), is GRANTED.
 6

 7            2.      Plaintiff SHALL file an amended complaint or a notice of voluntary dismissal by no

 8   later than April 6, 2020.

 9

10   IT IS SO ORDERED.
11
     Dated:        February 5, 2020                               /s/   Sheila K. Oberto            .
12                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
